                             EXHIBIT 1




DOCS_DE:229850.4 94811/003
 Defendant(s)                                    Adv. Proc. Case No.

 ELIZABETH HASKELL                                    19-50839
 JAMES E. CAMPBELL JR. INC. d/b/a CAMPBELL            19-50965
 FINANCIAL CORP.; JAMES CAMPBELL
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,             19-50566
 CUSTODIAN FOR THE BENEFIT OF DONALD L. ENGLE
 JR. IRA; DONALD L. ENGLE JR.
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,             19-50583
 CUSTODIAN FOR THE BENEFIT OF DEBORAH J.
 MURPHY IRA; DEBORAH J. MURPHY
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF         19-50794
 SHERRY L COLLVER; SHERRY L. COLLVER
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF         19-50806
 JEANNE MARIE SPEZIA; JEANNE MARIE SPEZIA
 CHRISTOPHER J. WATSON                                19-50848
 CHRISTOPHER LONGWORTH                                19-50928
 ERIC LITTLE                                          19-50944
 FRONTIER ADVISORS GROUP INC.; DAVID NICHOLS          19-50945
 ALFRED S. MALIANNI, IN HIS CAPACITY AS CO-           19-51034
 TRUSTEE OF THE ALFRED S. & GAIL MALIANNI
 REVOCABLE LIVING TRUST; GAIL E. MALIANNI, IN
 HER CAPACITY AS CO-TRUSTEE OF THE ALFRED S. &
 GAIL MALIANNI REVOCABLE LIVING TRUST; ALFRED
 S. MALIANNI; GAIL E. MALIANNI
 UMA GAJAVADA                                         19-51046
 JAY N. BROWN                                         19-51047
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,             19-51050
 CUSTODIAN FOR THE BENEFIT OF CHRISTOPHER M.
 SOULIER ROTH IRA; CHRISTOPHER M. SOULIER
 STRUCTURED STRATEGIES, LLC; ALAN HOFFMAN             19-51067
 DEB BRUNDAGE                                         19-51069




DOCS_DE:226200.2 94811/003
